DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method comprising: providing graph information indicating vertices representing geographic positions of the plurality of transport stops and edges representing connections between transport stops, wherein each of the transportation lines comprises a plurality of connected edges; repositioning, using a processor, one or more of the transport stops, wherein said repositioning comprising determining new positions for the one or more transport stops to optimize an objective function based on readability of the schematic map; discretizing the transport stops and connections on one or more transportation lines using interpolation to align a plurality of the transport stops and connect the aligned transport stops along the transportation lines using simplified k-linear segments to generate the schematic map, where each of the k-linear segments is parallel to one of k equidistant orientations whose angles are multiples of 180/k degrees, where k is at least two; and providing the generated schematic map for display, classified in G06Q 10/047.
II. Claims 11-14 and 27, drawn to a method comprising: providing graph information for the initial network layout indicating a plurality of vertices representing geographic positions of the plurality of nodes in the initial network layout and edges representing connections between the nodes, wherein each of the lines comprises a plurality of connected edges; repositioning, using a processor, one or more of the nodes, wherein said repositioning comprising determining new positions for the one or more nodes to optimize an objective function based on readability of the simplified network layout; discretizing the nodes and edges using interpolation to align a plurality of the nodes and connect the aligned nodes using simplified k-linear segments to generate the simplified network layout, where each of the k-linear segments is parallel to one of k equidistant orientations whose angles are multiples of 180/k degrees, where k is at least two; and providing the simplified network layout for display, classified in G06Q 10/06312.
III. Claims 15-26 and 28 drawn to a method comprising: receiving combined schedule information and generating directed graph information from the combined schedule information, the combined schedule information comprising temporal information including, for each of a plurality of trips along the routes, stop times for each of the plurality of transport stops, and spatial information for each of the routes including locations of respective transport stops and transportation lines, wherein the combined schedule information associates the transport stops and transportation lines with a location and one or more stop times; 51Attorney Docket No. 2019-inv-0000075/138072 generating, in real-time, a simplified map from the generated directed graph information, the simplified map including one or more simplified transportation lines corresponding to the plurality of transportation lines; and rendering for display on the display, in real-time, the dynamic map from the simplified map, to display at least a portion of the transportation network including one or more of the simplified transportation lines and transport stops along the simplified transportation lines, wherein the dynamic map indicates accessibility of the transport stops at the time instance by altering a visualization of the simplified transportation lines and/or the transport stops based on the time instance, classified in G06Q 10/047.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing graph information indicating vertices representing geographic positions of the plurality of transport stops and edges representing connections between transport stops, wherein each of the transportation lines comprises a plurality of connected edges; repositioning, using a processor, one or more of the transport stops, wherein said repositioning comprising determining new positions for the one or more transport stops to optimize an objective function based on readability of the schematic map; discretizing the transport stops and connections on one or more transportation lines using interpolation to align a plurality of the transport stops and connect the aligned transport stops along the transportation lines using simplified k-linear segments to generate the schematic map, where each of the k-linear segments is parallel to one of k equidistant orientations whose angles are multiples of 180/k degrees, where k is at least two; and providing the generated schematic map for display.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as receiving combined schedule information and generating directed graph information from the combined schedule information, the combined schedule information comprising temporal information including, for each of a plurality of trips along the routes, stop times for each of the plurality of transport stops, and spatial information for each of the routes including locations of respective transport stops and transportation lines, wherein the combined schedule information associates the transport stops and transportation lines with a location and one or more stop times; 51Attorney Docket No. 2019-inv-0000075/138072 generating, in real-time, a simplified map from the generated directed graph information, the simplified map including one or more simplified transportation lines corresponding to the plurality of transportation lines; and rendering for display on the display, in real-time, the dynamic map from the simplified map, to display at least a portion of the transportation network including one or more of the simplified transportation lines and transport stops along the simplified transportation lines, wherein the dynamic map indicates accessibility of the transport stops at the time instance by altering a visualization of the simplified transportation lines and/or the transport stops based on the time instance.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as receiving combined schedule information and generating directed graph information from the combined schedule information, the combined schedule information comprising temporal information including, for each of a plurality of trips along the routes, stop times for each of the plurality of transport stops, and spatial information for each of the routes including locations of respective transport stops and transportation lines, wherein the combined schedule information associates the transport stops and transportation lines with a location and one or more stop times; 51Attorney Docket No. 2019-inv-0000075/138072 generating, in real-time, a simplified map from the generated directed graph information, the simplified map including one or more simplified transportation lines corresponding to the plurality of transportation lines; and rendering for display on the display, in real-time, the dynamic map from the simplified map, to display at least a portion of the transportation network including one or more of the simplified transportation lines and transport stops along the simplified transportation lines, wherein the dynamic map indicates accessibility of the transport stops at the time instance by altering a visualization of the simplified transportation lines and/or the transport stops based on the time instance.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683